Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 6, 2020

                                      No. 04-20-00315-CV

                                     Diamandina GUERRA,
                                          Appellant

                                                 v.

                    Monica GARZA, Individually and El Tigre Food Stores,
                                      Appellee-s

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-17-35
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER

        On August 4, 2020, the trial court clerk notified this court that the clerk’s record was not
filed when it was originally due because appellant had failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee. It is therefore ORDERED that appellant provide written proof to this court
within ten days of the date of this order that either (1) the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. The clerk’s record must be filed no later than ten days after the date
appellant’s written proof is filed with this court. If appellant fails to respond within the time
provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2020.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court